Exhibit 10.20
December 10, 2008
Dear Mr. Lukianov,
     This amendment (this “Amendment”) to the letter agreement between NuVasive
and you dated August 5, 2008 (the “Original Agreement”, together with this
Amendment, the “Agreement”) confirms the material compensation terms of your
continued employment with NuVasive. Except as otherwise defined herein, defined
terms used herein have the meanings set forth in the Appendix of Defined Terms
attached to the Original Agreement. The terms of the Original Agreement are
modified as follows:

  1.   A performance bonus, if any, that is payable to you shall be paid no
later than March 15th of the year following the calendar year in which it is
earned.     2.   The definition of Severance Benefit is amended and restated in
its entirety by the following:

     “‘Severance Benefit’ upon any termination of your employment (whether
voluntary or involuntary) at any time, severance is equal to 200% of
Compensation. Such amount shall be due and payable immediately upon any such
termination and upon the condition that you execute NuVasive’s standard form of
release of claims and that such release of claims becomes effective in
accordance with its terms on or prior to the 45th day following such
termination.”
     No other amendments to the Original Agreement are contemplated by this
Amendment and all remaining terms set forth in the Original Agreement shall
remain in full force and effect. We look forward to your continued success with
NuVasive.

            Truly Yours,


NUVASIVE, INC.
      /s/ Eileen M. Moore       Eileen M. More           

I have read and accept the terms of this letter.

     
/s/ Alexis V. Lukianov
 
Alexis V. Lukianov
   

 